PER CURIAM:
Randolph P. Murrell, appointed counsel for Antwon Joshua Wesley, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the judgments revoking Wesley’s supervised release and imposing his resulting sentences are AFFIRMED.